DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 12 has been amended. Claims 1-15 are currently pending. Applicant’s amendments, with respect to claim 12, overcome §112 (b) rejections to the claim. The 112 (b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, filed 10/01/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. § 103 have been fully considered and are persuasive. However, upon further search and consideration, claim(s) 1-15 are newly rejected over ANDERSSON ‘987 in view of Falk ‘061.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1-2, 4-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSSON et al., WO-2013129987-A1 (hereinafter “ANDERSSON ‘987”) in view of Falk, US-20140041061-A1 (hereinafter “Falk ‘061”).
Per claim 1 (independent):
ANDERSSON ‘987 discloses: A security device for supporting secure communication via a field bus (FIG. 7, pg. 12, ll. 1-15, The file server encryption device 100" (security device) … A Network host 111' is provided for connection and transfer of encrypted data files (secure communication) to/from the networked online storage 108 (field bus); FIG. 2, pg. 16, ll. 1-8, the second connector 104 may be … an Ethernet connector for connecting Ethernet adapters (field bus interface).) comprising: a connecting apparatus for the direct coupling of the security device to a network interface of a field bus subscriber formed to be connected to a field bus, and which is not formed for secure communication via the field bus (FIG. 7, pg. 12, ll. 1-15, the electronic file server encryption device 100" (security device) … The computer 124 (field bus subscriber) … comprising … TCP/IP 128 (formed to be connected to a field bus), RNDIS Driver 129, and an USB host 130 (network interface); Note that the function associated with secure communication is performed by CRYPT FS 122’ in the electronic file server encryption device 100");
a network interface for connecting the security device to the field bus (FIG. 7, pg. 12, ll. 1-15, The file server encryption device 100" (security device) … A Network host 111' (network interface) is provided for connection and transfer of encrypted data files to/from the networked online storage 108 (field bus).), a transmitting and receiving apparatus which is formed to securely transfer data coming from a directly coupled field bus subscriber, which is not formed for secure communication, via the field bus according to a predetermined security protocol (FIG. 7, pg. 12, ll. 1-15, The encryption module 122' (of security device) encrypts/decrypts the unencrypted/encrypted data files on a file system level field bus subscriber) and the networked online storage 108 (field bus); FIG. 2, pg. 8, ll. 12-14, The crypto module 113 executes the encryption/decryption function according to, but is not limited to, AES-GCM (predetermined security protocol).); and which is further formed, according to  the predetermined security protocol, to receive data transferred via the field bus and determined for the field bus subscriber and to deliver them to the field bus subscriber (FIG. 7, pg. 12, ll. 1-15, The encryption module 122' (of security device) encrypts/decrypts (based upon the predetermined security protocol) the unencrypted/encrypted data files (to be delivered) on a file system level between the computer 124 (field bus subscriber) and the networked online storage 108 (field bus).).
ANDERSSON ‘987 does not disclose but Falk ‘061 discloses: wherein in the coupled state there is a link between the security device and the field bus subscriber (FIG. 1, [0032], The field device 1 (security device) … transmitting data to a control station (field bus subscriber), for example via Ethernet) such that, in the event of a disconnection or damage to the coupling, the proper operation of the security device is reversibly or irreversibly blocked ([0016] a tamper protection device is thus provided which is irreparably destroyed in the event of a physical manipulation (damage to the coupling) … The security information in the electronic memory of the tamper protection device at least partially destroyed by the physical manipulation can therefore no longer be reconstructed (irreversibly blocked); [0026], The field device … delete keys stored in a configuration memory or provide a status message and/or transmit it to a control station or permanently destroy electronic components of the field device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified ANDERSSON ‘987 with a tamper protection device installed on a field device for activing or de-activating the device based on a detection of a physical manipulation as taught by Falk ‘061 because a field device would change from an active to an inactive 

Per claim 2 (dependent on claim 1):
ANDERSSON ‘987 in view of Falk ’061 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
ANDERSSON ‘987 does not disclose but Falk ‘061 discloses: The security device according to claim 1, further comprising: a control apparatus and a monitoring apparatus formed for monitoring the link between the security device and a connected field bus subscriber, wherein the control apparatus is formed to block proper operation of the security device in response to an error signal from the monitoring apparatus ([0025], “the monitoring device is appropriately designed to check a security information item of the tamper protection monitoring device and de-activate or activate the field device depending on the result of the check”; [0026], “The field device … delete keys stored in a configuration memory or provide a status message and/or transmit it to a control station or permanently destroy electronic components of the field device” where the monitoring device is designed to de-activate or activate the field device (security device) connected to a control station (field bus subscriber) by destroying electronic components of the field device based on the results of a check (error signal) on a security information).

Per claim 4 (dependent on claim 1):
ANDERSSON ‘987 in view of Falk ’061 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
ANDERSSON ‘987 discloses: The security device according to claim 1, wherein: the transmitting and receiving apparatus is formed for decrypting encrypted data received via the field bus and for encrypting data to be transferred from a connected field bus subscriber which is not formed for secure communication via the field bus (FIG. 7, pg. 12, ll. 1-15, The encryption module 122' (of security device) encrypts/decrypts the unencrypted/encrypted data files on a file system level between the computer 124 (field bus subscriber) and the networked online storage 108 (field bus).).

Per claim 5 (dependent on claim 1):
ANDERSSON ‘987 in view of Falk ’061 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
ANDERSSON ‘987 discloses: The security device according to claim 1, wherein: the security device is formed for performing an authentication method and/or at least one cryptographic algorithm according to the predetermined security protocol (FIG. 2, pg. 8, ll. 12-14, The crypto module 113 executes the encryption/decryption function according to, but is not limited to, AES-GCM (predetermined security protocol).).

Per claim 6 (dependent on claim 1):
ANDERSSON ‘987 in view of Falk ’061 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
ANDERSSON ‘987 discloses: The security device according to claim 1, further comprising: a secure storage apparatus for storing cryptographic keys (FIG. 7, pg. 6, ll. 16-18, The key interface 106 may be but is not limited to a smart card interface for loading encryption keys (cryptographic keys) to be used in the encryption/decryption of files passing the electronic file encryption device 100).

Per claim 7 (dependent on claim 6):

ANDERSSON ‘987 does not disclose but Falk ‘061 discloses: The security device according to claim 6, further comprising:  a control apparatus and a monitoring apparatus formed for monitoring the link between the security device and a connected field bus subscriber, wherein the control apparatus is formed to block proper operation of the security device in response to an error signal from the monitoring apparatus ([0025], “the monitoring device is appropriately designed to check a security information item of the tamper protection monitoring device and de-activate or activate the field device depending on the result of the check”; [0026], “The field device … delete keys stored in a configuration memory or provide a status message and/or transmit it to a control station or permanently destroy electronic components of the field device” where the monitoring device is designed to de-activate or activate the field device (security device) connected to a control station (field bus subscriber) by destroying electronic components of the field device based on the results of a check (error signal) on a security information.);
wherein the control apparatus is formed, in response to an error signal from the monitoring apparatus, to erase at least one of the cryptographic keys and/or the connecting apparatus and/or to irreversibly or reversibly block the network interface of the security device (FIG. 1, [0026], “The field device … delete keys stored in a configuration memory or provide a status message and/or transmit it to a control station or permanently destroy electronic components of the field device”; [0034], “depending on the read out security information item M … can create a cryptographic key which can be used to decrypt configuration data of the field device 1 stored in encrypted form in the configuration memory 6” where the field device 1 (security device) can delete stored keys used for decrypting configuration data besides destroying the electronic components of the field device 1. Thus a control station (field bus 

Per claim 8 (dependent on claim 1):
ANDERSSON ‘987 in view of Falk ’061 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
ANDERSSON ‘987 discloses: The security device according to claim 1, wherein: the power supply of the security device is carried out via the field bus and/or by means of an internal power supply source and/or via a connected field bus subscriber and/or by means of energy harvesting (FIG. 3B, pg. 8, ll. 24-27, the electronic encryption device 102 (security device) may comprise a power connection 115 for main voltage supply … may be powered by a host computer connected to the first connector 103 or the third connector 114 if it is provided).

Per claim 9 (dependent on claim 1):
ANDERSSON ‘987 in view of Falk ’061 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
ANDERSSON ‘987 discloses: The security device according to claim 1, wherein: the transmitting and receiving apparatus is formed to transparently pass data to the field bus from a connected field bus subscriber which is not formed for secure communication via the field bus (FIG. 7, pg. 12, ll. 1-15, The computer 124 (connected field bus subscriber) … comprising … TCP/IP 128 (formed to be connected to a field bus), RNDIS Driver 129, and an USB host 130 (transmitting and receiving apparatus) … The encryption module 122' (of security device) encrypts/decrypts the unencrypted/encrypted data files on a file system level between the computer 124 (field bus subscriber) and the networked online storage 108 (field bus); Note that the encryption module 122' belongs to the electronic file server encryption device 100".).

Per claim 10 (dependent on claim 1):
ANDERSSON ‘987 in view of Falk ’061 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
ANDERSSON ‘987 does not disclose but Falk ‘061 discloses: The security device according to claim 1, further comprising: a field device or a control device that can be linked to the security device as a field bus subscriber (FIG. 1, [0033], “The control computer 5 is further connected via a line to an input/output unit 7. The input/output unit 7 is connected to sensors and/or actuators 10, for example temperature sensors, control elements, etc.” where the sensors and/or actuators 10 (control device; field bus describer) may be linked to the field device 1 (security device) via the input/output unit 7 in the field device.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified ANDERSSON ‘987 with a link to a security device by using sensors and/or actuators (control device) as taught by Falk ‘061 because it would achieve an effective tamper protection by continuously monitoring a status of the wire mesh [0006].

Per claim 11 (dependent on claim 1):
ANDERSSON ‘987 in view of Falk ’061 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
ANDERSSON ‘987 discloses: The security device according to claim 1, wherein: the predetermined security protocol includes a plurality of defined security functions integrated into a field bus protocol (FIG. 2, pg. 8, ll. 12-14, The crypto module 113 executes the encryption/decryption function according to, but is not limited to, AES-GCM (predetermined security protocol).).

Per claim 12 (dependent on claim 1):
ANDERSSON ‘987 in view of Falk ’061 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
ANDERSSON ‘987 discloses: A field bus system for the support of secure communication via a field bus comprising: a field bus, at least one first field bus subscriber which has a network interface formed for switching on the field bus, wherein the at least one first field bus subscriber is not formed for secure communication via the field bus (FIG. 7, pg. 12, ll. 1-15, The computer 124 (first field bus subscriber) … comprising … TCP/IP 128 (formed to be connected to a field bus), RNDIS Driver 129, and an USB host 130 (network interface) … The encryption module 122' (of security device) encrypts/decrypts the unencrypted/encrypted data files on a file system level between the computer 124 (field bus subscriber) and the networked online storage 108 (field bus); Note that the USB host is ready to switch between encryption/decryption.); 
wherein the at least one first field bus subscriber is linked to a security device according to claim 1, wherein the security device is formed for secure communication according to a predetermined security protocol (FIG. 7, pg. 12, ll. 1-15, The encryption module 122' (of security device) encrypts/decrypts the unencrypted/encrypted data files on a file system level between the computer 124 (field bus subscriber) and the networked online storage 108 (field bus); FIG. 2, pg. 8, ll. 12-14, The crypto module 113 executes the encryption/decryption function according to, but is not limited to, AES-GCM (predetermined security protocol).).

Per claim 13 (dependent on claim 12):

ANDERSSON ‘987 discloses: The field bus system according to claim 12, further comprising: at least one second field bus subscriber connected to the field bus and formed for a secure communication according to the predetermined security protocol with the security device to which the at least one first field bus subscriber is coupled (FIG. 2, pg. 6, ll. 26-30, The electronic file encryption device 100 (security device) is provided with "RED/BLACK separation" … plaintext classified or sensitive information (RED signals) … carrying encrypted or cipher text signals (BLACK signals); FIG. 2, pg. 7, ll. 1-23, the first USB memory device 107 (first field bus subscriber) on the "RED side" when it is inserted into the USB interface slot 103 (field bus) … On the "BLACK side" … a second USB memory device 108' (second field bus subscriber) for storing encrypted files when it is connected to the third connector 104' (field bus); FIG. 2, pg. 8, ll. 12-14, The crypto module 113 executes the encryption/decryption function according to, but is not limited to, AES-GCM (predetermined security protocol).).

Per claim 15 (dependent on claim 1):
ANDERSSON ‘987 in view of Falk ’061 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
ANDERSSON ‘987 does not disclose but Falk ‘061 discloses: The field bus system according to claim 1, wherein: the at least one first field bus subscriber can be formed as a field device or control device and the at least one second field bus subscriber can be formed as a field device or control device (FIG. 1, [0033], “The control computer 5 is further connected via a line to an input/output unit 7. The input/output unit 7 is connected to sensors and/or actuators 10, for example temperature sensors, control elements, etc.” where the sensors and/or actuators 10 (control device; field bus describer) may .

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSSON ‘987 in view of Falk ’061 as applied to claim 1 above, and further in view of Dellmo et al., US-20050216726-A1 (hereinafter “Dellmo ‘726”).
Per claim 3 (dependent on claim 1):
ANDERSSON ‘987 in view of Falk ’061 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
ANDERSSON ‘987 in view of Falk ’061 does not disclose but Dellmo ‘726 discloses: The security device according to claim 1, wherein: the security device is integrated in a plug connector, in particular in an RJ45 plug (FIG. 1, [0035], the connectors 38 (of the cryptographic module 31; security device) may be wireline connectors, such as an RJ45 connector.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified ANDERSSON ‘987 in view of Falk ’061 with the support of RJ 45 plug for a cryptographic module as taught by Dellmo ‘726 because the user network interface to the cryptographic module would be connected to a variety of different devices.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSSON ‘987  in view of Huxham et al.,US-20150254677-A1 (hereinafter “Huxham ‘677”).
Per claim 14 (dependent on claim 12):
ANDERSSON ‘987 discloses the elements detailed in the rejection of claim 12 above, incorporated herein by reference.
The field bus system according to claim 12, further comprising: a non-detachable link between the at least one first field bus subscriber and the security device (FIG. 1, [0086], “The dynamic object tag (100) includes a hardware security module (HSM) (102) … The hardware security module (102) may include an electronic storage module (108) capable of storing information relating to a product to which the dynamic object tag (100) is attached or relates”; [0087], “The dynamic object tag (100) may also include a communication module (106) for communication with an interrogation device.”; [0093], “The electronic storage module (108) may be incorporated into the hardware security module (102)”; [0129], “If both the dynamic object tag hardware security module and interrogation device hardware security module have positively authenticated one another, a secure communications channel (507) may be established between them”; FIG. 6A, [0131], “The dynamic object tag (600) may also be provided with additional communication modules ( 606) which may include …  Ethernet interfaces” where the dynamic object tag 100 comprising the hardware security module 102 (security device), the storage module 108 (field bus subscriber) and the communication module 106 can communicate with an interrogation device in a secure communications channel over Ethernet interfaces (field bus). Note that the storage module 108 (field bus subscriber), which may contain different information as a product (subscriber) attached to the module changes, is incorporated (i.e., non-detachable) into the hardware security module 102 (security device).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified ANDERSSON ‘987 with the incorporation of the electronic storage module into the hardware security module as taught by Huxham ‘677 because it would improve a protection of data related to a product by enabling easier control on the electronic storage module under the hardware security module providing a tamper-proof mechanism [0100].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                         
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494